Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment (this “Second Amendment”), dated as of September 14, 2020,
is entered into by and among ReShape Lifesciences Inc., a Delaware corporation
(the “Borrower”), and Armistice Capital Master Fund Ltd. (the “Lender”).

 

WHEREAS, the Borrower and the Lender entered into a Credit Agreement dated as of
March 25, 2020, which was amended on March 31, 2020 (as amended, the
“Agreement”), and a Registration Rights Agreement dated as of March 25, 2020
(the “RRA”).

 

WHEREAS, pursuant to Section 9.1(a) of the Agreement and Section 6(f) of the
RRA, the Agreement and the RRA, respectively, may be amended with the written
consent of the Borrower and the Lender.

 

WHEREAS, capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to them in the Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

1.            Amendment of Definition of Delayed Draw Term Loan Commitment. The
definition of “Delayed Draw Term Loan Commitment” set forth in Section 1.1
(Definitions) of the Agreement is hereby amended and restated in its entirety to
read as follows:

 

“Delayed Draw Term Loan Commitment means $3,000,000, of which $1,000,000 is
subject to outstanding Delayed Draw Term Loans extended prior to the date of
this Second Amendment.”

 

2.            Amendment of Definition of Maturity Date. The definition of
“Maturity Date” set forth in Section 1.1 (Definitions) of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Maturity Date means (a) March 31, 2021 or (b) such earlier date on which the
Commitments terminate pursuant to Section 8.”

 

3.            Amendment to Section 2.1.2 of the Agreement. Section 2.1.2
(Delayed Draw Term Loan Commitments) is hereby amended to add the following
sentences at the end of such section:

 

“Lender agrees to make a Delayed Draw Term Loan to Borrower on the date of this
Second Amendment in an amount equal to $1,000,000. Accordingly, Borrower will be
entitled to borrow up to an additional $1,000,000 in Delayed Draw Term Loans
after the date of this Second Amendment.”

 

4.            Amendment of Definition of Filing Date in RRA. The definition of
“Filing Date” set forth in Section 1 (Definitions) of the RRA, dated March 25,
2020, between Borrower and Lender is hereby amended to replace the phrase “the
60th calendar day following the date hereof” with “the 60th calendar day
following the date of the Second Amendment.”

 

5.            Warrant Issuance. As an inducement to Lender to enter into this
Second Amendment and make the additional Delayed Draw Term Loans contemplated
hereby, Borrower will issue to Lender a warrant (the “Warrant”) to purchase an
aggregate of 1,200,000 shares of common stock of Borrower, par value $0.001 per
share, at an exercise price equal to $3.25 per share, substantially in the form
of the Series G Common Stock Purchase Warrant issued by Borrower to Lender on
March 25, 2020. The shares of Common Stock issuable upon exercise of the Warrant
will be considered “Warrant Shares” and, therefore, “Registrable Securities”
under the RRA.

 



 

 

 

6.             Miscellaneous.  Except as expressly set forth hereunder, the
terms and provisions of the Agreement and the RRA shall remain in full force and
effect after the execution of this Second Amendment and shall not be in any way
changed, modified or superseded by the terms set forth herein. This Second
Amendment may be executed in several identical counterparts all of which shall
constitute one and the same instrument.

 

(Signature Page Follows)

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be duly executed as of the day and year written above.

 

BORROWER:   LENDER:       RESHAPE LIFESCIENCES INC.   ARMISTICE CAPITAL MASTER
FUND LTD.             By: /s/ Barton P. Bandy   By: /s/ Steven Boyd Name: Barton
P. Bandy   Name: Steven Boyd Title: Chief Executive Officer   Title: CIO of
Armistice Capital, LLC, the Investment Manager

 



 

